DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2022 is being considered by the examiner, however references which are lined through are not being considered, since the information disclosure statement filed 2/25/2022 fails to provide a legible copy of the references which is a requirement of 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
Election/Restrictions
Applicant’s election without traverse of Invention I and Species I in the reply filed on 3/7/2022 is acknowledged.
Claims 8-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/2022.
Applicant's election with traverse of Sub-Species A in the reply filed on 3/7/2022 is acknowledged.  The traversal is on the ground(s) that “the Examiner has not provided any justification for the restriction. The Examiner stated that “searching for all of the features of Sub-Species A-B would be unduly burdensome given that the features require a different field of search (e.g., searching different classes/subclasses or 
This is not found persuasive because as noted in line number 3 of the office action mailed on 1/7/2022 Sub-Species A and B contain features that are mutually exclusive from one another, and thus searching for all of the features of Sub-Species A-B would be unduly burdensome given that the features require a different field of search. It is not necessarily true that search queries of complete sidewall coatings would teach partial sidewall coatings as an intermediate step before complete sidewall coatings, because it is possible to fully coat the sidewalls and backside of a semiconductor die without an intermediate step of a partial coating. Additionally, searching for a partial coating of a semiconductor die would not necessarily result in a fully coated semiconductor die, because a process of partially coating a semiconductor die could conclude with that coating process and would not necessarily progress to step of fully coating the semiconductor die.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Sub-Species, there being no allowable 3/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a thickness [of the non-conductive coat]” in line 1 of the claim, however "a thickness [of the non-conductive coat]" element was already introduced earlier in lines 5-6 of claim 1, which claim 4 depends from, and thereby it is unclear whether the “a thickness [of the non-conductive coat]” in line 1 of the claim is directed to that same element and therefore should be properly amended to "the thickness" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
A.	Prior-art rejections based at least in part by Kimura
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kimura et al. (US 2012/0286412 A1, hereinafter “Kimura”).
Regarding independent claim 1, Figures 13-14 of Kimura disclose a chip scale package (CSP), comprising: 
a semiconductor die 106 (“semiconductor chip”- ¶0068); 
a conductive terminal 108a, 108b (“bonding pads”- ¶0068) coupled to the semiconductor die 106; and 
a non-conductive coat 152 (“second insulating material”- ¶0130) covering a backside (i.e., the bottom side of 106) of the semiconductor die 106 and a sidewall of the semiconductor die 106, the non-conductive coat 152 having a thickness (i.e., the minimum thickness of 152).
Kimura does not expressly disclose wherein the thickness of the non-conductive coat is less than 45 microns.
However, it would have been obvious to form the thickness of the non-conductive coat within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 3, Figures 13-14 of Kimura disclose wherein the non-conductive coat 152 comprises an epoxy (¶¶0077, 0127, 0132).
claim 4, Kimura disclose does expressly disclose wherein a thickness of the non-conductive coat ranges from 2 microns to 6 microns.
However, it would have been obvious to form the thickness of the non-conductive coat within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 6, Figures 13-14 of Kimura disclose wherein the non-conductive coat 152 abuts the backside of the semiconductor die 106 and four sidewalls of the semiconductor die 106.
Regarding claim 7, Figures 13-14 of Kimura disclose wherein the non-conductive coat 152 abuts the backside of the semiconductor die 106 and at least some, but not all, of each of four sidewalls of the semiconductor die 106.
B.	Prior-art rejections based at least in part by Strothmann
Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Strothmann et al. (US 2015/0243575 A1, hereinafter “Strothmann”).
Regarding independent claim 1, Figure 3h of Strothmann discloses a chip scale package (CSP), comprising: 
a semiconductor die 124 (“semiconductor die”- ¶0042); 

a non-conductive coat 158 (“molding compound”- ¶0055) covering a backside (i.e., the top side of 124) of the semiconductor die 124 and a sidewall of the semiconductor die 124, the non-conductive coat 158 having a thickness of 105 µm or less (¶0063), which overlaps the claimed range of “less than 45 microns”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Regarding claim 2, Figure 3h of Strothmann discloses wherein the CSP comprises a wafer level CSP (WCSP) (¶¶0002, 0065).
Regarding claim 3, Figure 3h of Strothmann disclose wherein the non-conductive coat 158 comprises an epoxy (¶0055).
Regarding claim 4, Figure 3h of Strothmann discloses wherein a thickness of the non-conductive coat 158 is 105 µm or less (¶0063), which overlaps the claimed range of “2 microns to 6 microns”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Regarding claim 5, Figure 3h of Strothmann discloses wherein the non-conductive coat 158 is to block at least one type of light from entering the semiconductor die 124 (¶0055).
claim 6, Figure 3h of Strothmann disclose wherein the non-conductive coat 158 abuts the backside of the semiconductor die 124 and four sidewalls of the semiconductor die 124 (¶0066).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farnworth (US 2003/0090006 A1), which discloses a chip scale package comprising a semiconductor die covered by a non-conductive coat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAY C CHANG/Primary Examiner, Art Unit 2895